COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                         ORDER DENYING EN BANC RECONSIDERATION

Appellate case name:      Clearpoint Crossing Property Owners Association and Cullen’s LLC
                          and 11500 Space Center, LLC v. Joseph Chambers and Debbie
                          Chambers

Appellate case number:    01-16-00773-CV

Trial court case number: 2011-05504

Trial court:              164th District Court of Harris County

      The en banc court having voted unanimously against reconsideration en banc, Joseph and
Debbie Chambers’s motion for en banc reconsideration is denied.

Justice’s signature: /s/ Sherry Radack
                     Acting for the Court

En Banc Court consists of: Chief Justice Radack and Justices Keyes, Higley, Lloyd, Kelly,
Goodman, Landau, Hightower, and Countiss

Justice Goodman, concurring in the denial of en banc reconsideration by separate opinion.


Date: January 31, 2019